DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yuhara (US 20130322673 A1) in view of Cota (US 5590771 A) and Olsson et al. (US 20130248412 A1).
	Regarding claim 1, Yuhara discloses a hybrid audio processing system (Abstract; para. 0003) comprising: a housing (2) that has a cover member (22) and a body member (21), the cover member pivotally coupled to the body member (para. 0019), wherein the body member has a void dimensioned and shaped to encase a musical instrument (G) (see Fig. 3); an audio amplification unit (3) configured to amplify signals received from any dedicated sound source and musical instruments (Fig. 4; para. 0024, 0029) including the musical instrument (G) encased in said void (by inherency, the dedicated sound source and musical instruments include the musical instrument encased in said void; also see Fig. 6), the audio amplification unit housed within the housing (para. 0021), wherein one or more controls (5) for the audio amplification unit are coupled to an outer surface of the housing (Figs. 1 and 2); and a plurality of speakers (4a/4b) mounted in a wall of the body member (Figs. 2 and 6), wherein the plurality of speakers are operably coupled to the audio amplification unit (Fig. 4); wherein the audio amplification unit and the plurality of speakers are powered by a battery (7a1, etc.), the battery encased within the musical instrument (para. 0021); wherein the plurality of speakers are mounted to a rear wall of the body member (Figs. 2 and 3); wherein an outer surface of the void has a layer of protective material configured to prevent scratching of a surface of the musical instrument (para. 0019).
Yuhara does not mention explicitly: said plurality of speakers comprise three or four speakers; a plurality of plastic or rubber pads at bottom of the body member; and said layer of protective material is a layer of microfiber cloth.
Cota discloses a hybrid audio processing system (Abstract; Figs. 1-5) comprising: a housing (Figs. 1-5); an audio amplification unit configured to amplify signals received from any dedicated sound source and musical instruments (col. 4, lines 21-36); a plurality of speakers mounted in a wall of the housing (Figs. 1-5), wherein the plurality of speakers are operably coupled to the audio amplification unit (col. 4, lines 44-58), wherein said plurality of speakers comprise three or four speakers (Figs. 3-5).
In view of Cota, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide the Yuhara system with three or four speakers. Doing so would enable the system to produce stereo bass and treble sound effects (Cota, col. 2, lines 13-22).
The teaching of Cota further includes: a housing that has a cover member (14/16) and a body member (12), the cover member pivotally coupled to the body member, and a plurality of cushion pads at bottom of the body member (col. 5, lines 36-42).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cota’s teaching of padding material into the invention of Yuhara. Doing so would provide an appropriately cushioned receiving and storage area for a musical instrument (Cota, col. 5, lines 36-42).
Cota does not mention explicitly: said padding material is plastic or rubber. The examiner takes official notice that padding material such as plastic or rubber is well-known in the art. Since Cota teaches the general condition of the padding material (col. 5, lines 37-40), it would have been obvious to one ordinary skill in the art to incorporate plastic or rubber padding into the bottom of Yuhara’s body member to arrive the claimed invention. It has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	The combination of Yuhara and Cota is silent on: said layer of protective material is a layer of microfiber cloth.
Olsson teaches a device case with added functionality (Abstract), wherein the outer surface of the case interior has a layer of protective material configured to prevent scratching of a surface of the device stored in the case, wherein said layer of protective material is a layer of microfiber cloth (para. 0030).
Since Yuhara teaches the general condition of said layer of protective material,  it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the invention of Yuhara to arrive the claimed invention by forming said layer of protective material with microfiber cloth, as an obvious matter of design choice for the layer of protective material, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances.
	Regarding claims 2-4 and 6, Yuhara discloses the claimed invention (Figs. 1-3).
Regarding claim 7, Yuhara does not mention explicitly: wherein the audio amplification unit is configured to wirelessly couple to the guitar.
	However, near-field wireless communication such as Bluetooth technology is well-known in the art. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to apply such well-known near-field communication mechanism to wirelessly couple the audio amplification unit to the guitar in the Yuhara system to arrive the claimed invention. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	Regarding claim 9, Yuhara discloses: wherein the one or more controls include volume level controls, bass control, treble control (para, 0023), wherein the hybrid audio processing system further comprises one or more inputs including a phone jack (para. 0022).  
	Regarding claim 10, Yuhara discloses: the musical instrument is an electric guitar (Fig. 6 and related text).

Response to Arguments
4.	Applicant's arguments received 05/05/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-3 as set forth above in this Office action.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837